 



EXHIBIT 10.9
October 27, 2006
Mr. Peter Leger
1221 Ash Lawn Drive
Lake Forest, IL 60045
Dear Peter:
You are entering into an Employment Agreement dated as of October 27, 2006 to
serve as the Chief Executive Officer and President of MSX International, Inc.
(the “Company”) As we have discussed, given the Company’s current refinancing
issues, it would be very difficult to construct an Equity Incentive Program that
would provide a meaningful incentive and return to you. We wish to confirm in
writing to you our discussions regarding an Equity Incentive Plan. Upon
completion of a successful refinancing of the Company’s debt, the Company’s
Board of Directors will develop and implement, in consultation with you, an
Equity Incentive Plan designed to provide you value of $5,000,000.00 with
potential for further upside in equity value (to be mutually defined by the
parties) upon a successful exit in a normal 3 to 5 year timeframe, and that is
structured in a manner that is tax efficient for the participants in such plan.
We also agree that any stock or stock units issued to you will have a four-year
vesting period, with such vesting to be accelerated upon a change of control (to
be mutually defined by the parties) of the Company, and such stock or stock
units will be issued to you on such other terms as are reasonably acceptable to
you.
We look forward to your joining MSX International, Inc. and are excited about
all that you bring to the Company.
Very truly yours,
Charles E. Corpening
Partner

